 Case 5:19-cv-00918-TJH-SP Document 15-2 Filed 11/30/19 Page 1 of 8 Page ID #:92



 1 Lincoln D. Bandlow, Esq. (CA #170449)
     Lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, PC
     1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
     Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
     Strike 3 Holdings, LLC
 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10 STRIKE 3 HOLDINGS, LLC,                          Case Number: 5:19-cv-00918-TJH-SP
11                         Plaintiff,               FIRST AMENDED COMPLAINT
                                                    FOR COPYRIGHT
12 vs.                                              INFRINGEMENT - DEMAND FOR
                                                    JURY TRIAL
13 [REDACTED],
                                                    [REDACTED VERSION]
14                         Defendant.
15

16

17
           Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), brings this First
18
     Amended Complaint against Defendant, [REDACTED] (“Defendant”), and
19
     alleges as follows:
20
                                         Introduction
21
           1.     This is a case about the ongoing and wholesale copyright
22
     infringement of Plaintiff’s motion pictures by Defendant.
23
           2.     Plaintiff is the owner of award winning, critically acclaimed adult
24
     motion pictures.
25
           3.     Strike 3’s motion pictures are distributed through the Blacked, Tushy,
26
     Vixen, and Blacked Raw adult websites and DVDs. With more than 20 million
27
     unique visitors to its websites each month, the brands are famous for redefining
28
                                                1

                First Amended Complaint – Demand for Jury Trial [REDACTED VERSION]
  Case 5:19-cv-00918-TJH-SP Document 15-2 Filed 11/30/19 Page 2 of 8 Page ID #:93



 1 adult content, creating high-end, artistic, and performer-inspiring motion pictures

 2 produced with a Hollywood style budget and quality.

 3          4.    Defendant is, in a word, stealing these works on a grand scale. Using
 4 the BitTorrent protocol, Defendant is committing rampant and wholesale

 5 copyright infringement by downloading Strike 3’s motion pictures as well as

 6 distributing them to others. Defendant did not infringe just one or two of Strike

 7 3’s motion pictures, but has been recorded infringing 46 movies over an extended

 8 period of time.

 9          5.    This is a civil action seeking damages under the United States
10 Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright

11 Act”).

12                                  Jurisdiction and Venue
13          6.    This Court has subject matter jurisdiction over this action pursuant to
14 28 U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over

15 copyright actions).

16          7.    This Court has personal jurisdiction over Defendant because
17 Defendant used an Internet Protocol address (“IP address”) traced to a physical

18 address located within this District to commit copyright infringement. Therefore:

19 (i) Defendant committed the tortious conduct alleged in this First Amended

20 Complaint in this State; and, (ii) Defendant resides in this State and/or;

21 (iii) Defendant has engaged in substantial – and not isolated – business activity in

22 this State.

23          8.    Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this
24 district because: (i) a substantial part of the events or omissions giving rise to the

25 claims occurred in this District; and, (ii) the Defendant resides (and therefore can

26 be found) in this District and resides in this State. Additionally, venue is proper in

27 this District pursuant 28 U.S.C. § 1400(a) (venue for copyright cases) because

28 Defendant or Defendant’s agent resides or may be found in this District.
                                                 2

                 First Amended Complaint – Demand for Jury Trial [REDACTED VERSION]
 Case 5:19-cv-00918-TJH-SP Document 15-2 Filed 11/30/19 Page 3 of 8 Page ID #:94



 1                                          Parties
 2        9.     Strike 3 is a Delaware limited liability company located at 2140 S.
 3 Dupont Hwy, Camden, DE.

 4        10.    Defendant, [REDACTED], is an individual residing at
 5 [REDACTED].

 6                                  Factual Background
 7                         Plaintiff’s Award-Winning Copyrights
 8        11.    Strike 3’s subscription based websites proudly boast a paid
 9 subscriber base that is one of the highest of any adult-content sites in the world.

10 Strike 3 also licenses its motion pictures to popular broadcasters and Strike 3’s

11 motion pictures are the number one selling adult DVDs in the United States.

12        12.    Strike 3’s motion pictures and websites have won numerous awards,
13 such as “best cinematography,” “best new studio,” and “adult site of the year.”

14 One of Strike 3’s owners, three-time director of the year Greg Lansky, has been

15 dubbed the adult film industry’s “answer to Steven Spielberg.”

16        13.    Strike 3’s motion pictures have had positive global impact, leading
17 more adult studios to invest in better content, higher pay for performers, and to

18 treat each performer with respect and like an artist.

19        14.    Unfortunately, Strike 3, like a large number of other makers of
20 motion picture and television works, has a major problem with Internet piracy.

21 Often appearing among the most infringed popular entertainment content on

22 torrent websites, Strike 3’s motion pictures are among the most pirated content in

23 the world.

24              Defendant Used the BitTorrent File Distribution Network
25                            to Infringe Plaintiff’s Copyrights
26        15.    BitTorrent is a system designed to quickly distribute large files over
27 the Internet. Instead of downloading a file, such as a movie, from a single source,

28 BitTorrent users are able to connect to the computers of other BitTorrent users in
                                                3

                First Amended Complaint – Demand for Jury Trial [REDACTED VERSION]
  Case 5:19-cv-00918-TJH-SP Document 15-2 Filed 11/30/19 Page 4 of 8 Page ID #:95



 1 order to simultaneously download and upload pieces of the file from and to other

 2 users.

 3          16.    To use BitTorrent to download a movie, the user has to obtain a
 4 “torrent” file for that movie, from a torrent website. The torrent file contains

 5 instructions for identifying the Internet addresses of other BitTorrent users who

 6 have the movie, and for downloading the movie from those users. Once a user

 7 downloads all of the pieces of that movie from the other BitTorrent users, the

 8 movie is automatically reassembled into its original form, ready for playing.

 9          17.    BitTorrent’s popularity stems from the ability of users to directly
10 interact with each other to distribute a large file without creating a heavy load on

11 any individual source computer and/or network. It enables Plaintiff’s motion

12 pictures, which are often filmed in state of the art 4kHD, to be transferred quickly

13 and efficiently. Moreover, BitTorrent is designed so that the more files a user

14 offers for download to others, the faster the user’s own downloads become. In

15 this way, each user benefits from illegally distributing other’s content and

16 violating copyright laws.

17          18.    Each piece of a BitTorrent file is assigned a unique cryptographic
18 hash value.

19          19.    The cryptographic hash value of the piece (“piece hash”) acts as that
20 piece’s unique digital fingerprint. Every digital file has one single possible

21 cryptographic hash value correlating to it. The BitTorrent protocol utilizes

22 cryptographic hash values to ensure each piece is properly routed amongst

23 BitTorrent users as they engage in file sharing.

24          20.    The entirety of the digital media file also has a unique cryptographic
25 hash value (“file hash”), which acts as a digital fingerprint identifying the digital

26 media file (e.g. a movie). Once infringers complete the downloading of all pieces

27 which comprise a digital media file, the BitTorrent software uses the file hash to

28 determine that the file is complete and accurate.
                                                  4

                  First Amended Complaint – Demand for Jury Trial [REDACTED VERSION]
  Case 5:19-cv-00918-TJH-SP Document 15-2 Filed 11/30/19 Page 5 of 8 Page ID #:96



 1         21.    Defendant used the BitTorrent file network to illegally download and
 2 distribute Plaintiff’s copyrighted motion pictures.

 3         22.    Plaintiff’s investigator, IPP International U.G. (“IPP”) established
 4 direct TCP/IP connections with the Defendant’s IP address, as outlined on Exhibit

 5 A, while Defendant was using the BitTorrent file distribution network.

 6         23.    While Defendant was infringing, IPP downloaded from Defendant
 7 one or more pieces of the digital media files containing Strike 3’s motion pictures

 8 listed on Exhibit A (“Works”).

 9         24.    A full copy of each digital media file was downloaded from the
10 BitTorrent file distribution network, and it was confirmed through independent

11 calculation that the file hash correlating to each file matched the file hash

12 downloaded by Defendant.

13         25.    Defendant downloaded, copied, and distributed a complete copy of
14 Plaintiff’s Works without authorization.

15         26.    At no point was Plaintiff’s copyrighted content uploaded by IPP to
16 any BitTorrent user.

17         27.    The digital media files have been verified to contain a digital copy of
18 a motion picture that is identical (or alternatively, strikingly similar or

19 substantially similar) to Plaintiff’s corresponding original copyrighted Works.

20         28.    Defendant’s infringement is continuous and ongoing. Absent this
21 lawsuit, Plaintiff knows of no way to effectively prevent Defendant from

22 infringing Plaintiff’s motion pictures.

23         29.    Plaintiff owns the copyrights to the Works and the Works have been
24 registered with the United States Copyright Office.

25         30.    The United States Copyright Office registration information for the
26 Works, including the registration number, is outlined on Exhibit A.

27         31.    Plaintiff is entitled to seek statutory damages and attorneys’ fees
28 under 17 U.S.C. § 501 of the United States Copyright Act.
                                                 5

                 First Amended Complaint – Demand for Jury Trial [REDACTED VERSION]
 Case 5:19-cv-00918-TJH-SP Document 15-2 Filed 11/30/19 Page 6 of 8 Page ID #:97



 1    Discovery Will Likely Show that Defendant is the Individual Who Infringed
 2                             Plaintiff’s Copyrighted Works
 3        32.    Although Defendant attempted to hide this theft by infringing
 4 Plaintiff’s content anonymously, the Internet Service Provider (“ISP”), Frontier

 5 Communications Corporation (Frontier Communications), identified the

 6 subscriber of IP address 47.149.59.106.

 7        33.    At the time this case was originally filed, Plaintiff only knew that the
 8 infringer was using the Internet subscriber’s IP address. Usually, the subscriber is

 9 the infringer. But as is the case here, sometimes, the infringer is another person

10 who the subscriber authorized to use the subscriber’s Internet.

11        34.    Defendant lives with the subscriber at the residence identified in
12 paragraph 10.

13        35.    However, after a reasonable opportunity for further investigation or
14 discovery, Plaintiff will likely have evidentiary support that Defendant (the

15 subscriber’s son) is the infringer.

16        36.    Plaintiff’s investigator logged BitTorrent network activity emanating
17 from Defendant’s IP address. Collectively, this evidence is referred to as the

18 “Additional Evidence.”

19        37.    After receiving the subscriber’s name, Plaintiff reviewed the
20 Additional Evidence and determined that Defendant was more likely the infringer.

21 Indeed, the Additional Evidence contains titles which correlate to Defendant’s

22 publicly declared interests. To explain, Defendant’s social media account

23 establishes that they are interested in: Jimmy Fallon, The Walking Dead, John

24 Oliver, and Star Wars. And, Plaintiff’s Additional Evidence lists content

25 associated with Jimmy Fallon, The Walking Dead, John Oliver, and Star Wars.

26        38.    Based on the foregoing information, discovery will likely show that
27 Defendant is the person who used BitTorrent in the residence from where the

28 infringement emanated. Consequently, discovery will likely show that Defendant
                                                6

                First Amended Complaint – Demand for Jury Trial [REDACTED VERSION]
 Case 5:19-cv-00918-TJH-SP Document 15-2 Filed 11/30/19 Page 7 of 8 Page ID #:98



 1 is the person who infringed Plaintiff’s copyrighted works through the use of

 2 BitTorrent.

 3                                         COUNT I
 4                              Direct Copyright Infringement
 5         39.    The allegations contained in paragraphs 1-38 are hereby re-alleged as
 6 if fully set forth herein.

 7         40.    Plaintiff is the owner of the Works, which is an original work of
 8 authorship.

 9         41.    Defendant copied and distributed the constituent elements of
10 Plaintiff’s Works using the BitTorrent protocol.

11         42.    At no point in time did Plaintiff authorize, permit or consent to
12 Defendant’s copying, distribution, performance and/or display of its Works,

13 expressly or otherwise.

14         43.    As a result of the foregoing, Defendant violated Plaintiff’s exclusive
15 right to:

16         (A)    Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1)
17 and 501;

18         (B)    Distribute copies of the Works to the public by sale or other transfer
19 of ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3)

20 and 501;

21         (C)    Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4)
22 and 501, by showing the Works’ images in any sequence and/or by making the

23 sounds accompanying the Works’ audible and transmitting said performance of

24 the work, by means of a device or process, to members of the public capable of

25 receiving the display (as set forth in 17 U.S.C. § 101’s definitions of “perform”

26 and “publically” perform); and

27         (D)    Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5)
28 and 501, by showing individual images of the works non-sequentially and
                                                 7

                 First Amended Complaint – Demand for Jury Trial [REDACTED VERSION]
 Case 5:19-cv-00918-TJH-SP Document 15-2 Filed 11/30/19 Page 8 of 8 Page ID #:99



 1 transmitting said display of the works by means of a device or process to members

 2 of the public capable of receiving the display (as set forth in 17 U.S.C. § 101’s

 3 definition of “publicly” display).

 4        44.    Defendant’s infringements were committed “willfully” within the
 5 meaning of 17 U.S.C. § 504(c)(2).

 6        WHEREFORE, Plaintiff respectfully requests that the Court:
 7        (A)    Permanently enjoin Defendant from continuing to infringe Plaintiff’s
 8 copyrighted Works;

 9        (B)    Order that Defendant delete and permanently remove the digital
10 media files relating to Plaintiff’s Works from each of the computers under

11 Defendant’s possession, custody or control;

12        (C)    Order that Defendant delete and permanently remove the infringing
13 copies of the Works Defendant has on computers under Defendant’s possession,

14 custody or control;

15        (D)    Award Plaintiff statutory damages per infringed work pursuant to 17
16 U.S.C. § 504(a) and (c);

17        (E)    Award Plaintiff its reasonable attorneys’ fees and costs pursuant to
18 17 U.S.C. § 505; and

19        (F)    Grant Plaintiff any other and further relief this Court deems just and
20 proper.

21                           DEMAND FOR A JURY TRIAL
22        Plaintiff hereby demands a trial by jury on all issues so triable.
23        DATED this 30th day of November, 2019.
24                                           Law Offices of Lincoln Bandlow, PC
25                                           s/ Lincoln D. Bandlow
                                             Lincoln D. Bandlow, Esq.
26

27

28
                                                8

                First Amended Complaint – Demand for Jury Trial [REDACTED VERSION]
